Citation Nr: 0506388	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  00-21 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to 
August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for the 
aforementioned claim.  The veteran testified at a Travel 
Board hearing before the undersigned in January 2003.  A copy 
of the transcript is of record.  The claim was remanded in 
June 2003 for further development.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim for service connection for a 
psychiatric disorder has been developed and obtained.  

2.  The veteran was separated from service with a diagnosis 
of personality disorder, which is not a disability for VA 
purposes.  

3.  There is no competent medical evidence indicating that 
the veteran's current psychiatric disorder is related to 
service.  


CONCLUSION OF LAW

A psychiatric disorder, to include major depression, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1137 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statements of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for service connection.  Furthermore, the RO sent 
letters to the veteran in March 2001, and July 2003, which 
asked him to submit certain information, and informed him of 
the elements needed to substantiate a claim.  In accordance 
with the requirements of the VCAA, the letters informed the 
veteran what evidence and information VA would be obtaining.  
The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  The veteran indicated 
that there were three doctors who had records of his 
treatment for a psychiatric disorder.  One doctor submitted 
her records and the other two had their release of 
information statements returned via mail as undeliverable.  
The veteran was told of VA's inability to locate addresses 
for these physicians and told that the addresses he provided 
were not current.  He was also told he should contact those 
physicians and obtain their records, which he did not do.  
Thus, the veteran was  considered advised to submit any 
pertinent evidence in his possession and of VA's ability to 
assist.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  While that did not occur here, as the claim 
was initiated prior to implementation of the VCAA, content 
complying notice was eventually accomplished, together with 
proper subsequent VA process.  The veteran was also provided 
an opportunity to testify at a Travel Board hearing in Waco, 
Texas, which he did in January 2003.  The veteran is not 
considered prejudiced by any defect in the timing of the VCAA 
notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and VA 
has attempted to locate all records.  There are no known 
additional records to obtain.  There is nothing further that 
can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

An opinion was requested and provided in connection with this 
claim.  

The Board finds that VA has satisfied its duties to inform 
and assist the veteran.  

II.  Service Connection

The veteran claims that service connection is warranted for a 
psychiatric disorder, to include major depression, based upon 
service incurrence.  He maintains that he was released from 
active duty for a personality disorder which was really the 
early manifestation of a psychiatric disorder which is 
currently diagnosed.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

A review of the entire evidence of record reveals that the 
veteran does not warrant entitlement to service connection 
for a psychiatric disorder, to include major depression.  
Service medical records show that the veteran's Report of 
Medical History in connection with his separation examination 
indicated "yes" when asked if you ever had or have you had 
depression or excessive worry, and nervous trouble of any 
sort.  A report of psychiatric/psychological evaluation dated 
in June 1990 revealed the veteran's behavior as anxious, 
passive-aggressive, passive-dependent, immature, and 
inadequate.  He was noted to have no destructive tendencies.  
He had an acute situational maladjustment, deficiency in 
attitude and motivation for continued military service, a 
personality disorder resulting in significant impairment of 
functioning, and a personality disorder incompatible with 
continued active duty service.  The diagnoses were 
occupational problem and personality disorder with passive 
aggressive and dependent features.  Due to the nature of the 
problem, his condition was not amenable to treatment, 
transfer, disciplinary action, or reclassification.  The 
separation examination dated July 1990 showed clinical 
evaluation for psychiatric purposes as normal.  He was 
discharged from service for a personality disorder.  

After service, the veteran underwent a VA examination in 
July 1991. Psychiatric and personality system was described 
as normal.  

The veteran started treatment with Michael F. Ruggiero, DO in 
1995.  At that time, he began treatment for depression in 
November 1995.  He later continued treatment and medication 
for depression, anxiety, and agoraphobia.  He was also seen 
for personality disorder.  He was treated on a private basis 
and was also seen by VA.  

In January 2003, the veteran testified at a Travel Board 
hearing before the undersigned.  He testified that he started 
feeling depressed and lack of energy approximately 6 months 
before separation from service.  He related he went to sick 
call once a week for six months.  He testified that he was 
accused of malingering and eventually was separated from 
service with a personality disorder.  He testified that he 
was unable to seek medical attention after service because of 
his lack of medical insurance.  After he obtained employment 
with the Postal Service, he testified that he began medical 
treatment for his depression.  He claimed that his depression 
was the same feelings that he had while on active duty.  

In February 2004, pursuant to the Board's remand, the veteran 
underwent a VA examination.  He related that he began having 
panic attacks and suffering from depression in 1990.  He 
stated that he did not receive any treatment while in 
service, nor was he hospitalized.  He claimed that he had 
depression every three months, and that within the last two 
years, his depression became worse.  For the last seven 
months prior to the examination, he had been taking a 
combination of two antidepressant medications and it had been 
helping him a lot.  Mental status examination revealed no 
evidence of any impairment of thought process or 
communication.  He denied hearing voices or seeing things.  
His behavior was appropriate during the interview.  He denied 
having any suicidal or homicidal thoughts.  The last time he 
had suicidal thoughts was in 1998.  The last time he had 
thoughts of hurting his wife was also in 1998.  He was 
oriented to person, place, and time.  There was no evidence 
of memory impairment to short or long term memory.  There was 
no evidence of any obsessive or ritualistic behavior.  His 
speech was relevant and coherent.  During the interview, 
there was no evidence of panic attacks.  He appeared relax.  
There was also no evidence of depression, depressed mood, or 
anxiety during the interview.  The diagnosis was major 
depression, severe, but stable on medication.  The examiner 
stated that the present medical condition was not related to 
military service.  He indicated that the veteran was not sick 
while in the Army, did not receive medications, did not 
receive inpatient or outpatient care, and was not 
hospitalized or given medication until 1997.  The global 
assessment of functioning was 70.  In April 2004, an addendum 
to the February 2004 was associated with the claims folder.  
The examiner initially did not review the claims folder.  The 
addendum indicated that the examiner had reviewed the claims 
folder and that no changes were made to his findings.  

Given the absence of any psychiatric findings or complaints 
in service and for several years after service, together with 
the medical opinion that essentially found that the veteran's 
present psychiatric condition was not related to service, a 
basis upon which to establish service connection for a 
psychiatric disorder, to include major depression, has not 
been presented.  The veteran's personality disorder, although 
shown during service, is not considered a disability for VA 
purposes.  See 38 C.F.R. §§  3.303(c), 4.9.  Furthermore, the 
veteran's contention regarding the cause of his disability is 
not probative, since as a layperson he is not competent to 
provide medical opinions that otherwise require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the appeal is denied.  


ORDER

Service connection for a psychiatric disorder, to include 
major depression, is denied.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


